Title: To Benjamin Franklin from Jonathan Williams, Jr., 12 December 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes 12 Decr 1780
I have received your Favours of the 2d & 4 Inst.— My Disputes with Mr de Chaumont were indeed, ended, & if I had had only him to deal with, I beleive I should never have had any, but his Bordeaux Correspondents have acted very different from my Ideas of fair Dealing & this is the mildest Construction I can place on their Conduct, for after the Gauge of the Ship was settled on their own Terms & after the Fret was determined to be aquit only at L’Orient, by two Gentlemen appointed by Mr de Chaumont himself, they pretend to chicane me again & dispute all these Points by the Opinion of God knows who partially collected at Bordeaux. I have answered them as I thought they deserved, and I send you a Copy of my Letter: Nº 1. I could not avoid letting them see my Opinion of them.

I have since a Letter from Mr de Chaumont which informs me that he expects the Marquis de la Fayette is sailed by this Time so I suppose he has at once obviated every Difficulty by his absolute Order & indeed without such a Step it does not appear to me that Ship would ever reach L’Orient.—
I cannot yet inform you the Quantity of Arms the Mars has on board as the List is not yet returned to me, as soon as I receive it you shall have it. I do not however beleive she has taken more than 60 Tons, the weight in Addition to her Guns Water Provision Ammunition &c being more than she could Carry, the remainder has been filled up with fine Goods at 8 prct Freight on the Value which taking little room or Weight, have amounted to about ten thousand Livres (10,000 l.t.) this Freight has been paid here but it is 14 or 15000 Livres short of what the Ship has contracted by her Outfitts, so that the 12.000 Livres you proposed to assist her with will hardly wipe off all, & I suppose I must pay the rest. You are not by your Promise obliged to pay all the 12.000 Livres as you made it on Condition of her taking 100 Tons & the ship has taken but about Sixty as I am informed; but, 60 Tons at 200 l.t. will make 12000 Livres, & you could not get Freight in any other Vessell under 300 l.t. pr Ton. I hope therefore you will assist the State and free them from the Burden of this Debt, & me from the disagreable necessity of paying it out of my Pocket, for every thing that has been supplied has been on my Credit, & I cannot in honour refuse to see the People paid; This will fall very heavy on me unless you consent to pay the whole 12000 Livres, & even after that I expect I shall not be made quite whole.— If I had not acted as I have the Ship must have been sold to pay the People, for nobody but me would meddle with the Business, & I had for my only motive the Honour & advantage of the State:— It will be very hard for me to be the Dupe of my good Nature, & I hope you in Answer will agree to Accept Mr Austins Bills for 12.000 Livres on Accot of the Massachusetts State.
The Mars sailed last Tuesday 12 Instant, there were none of Mr Chaumonts Cloths on board because they have been these 3 months at L’Orient waiting for the Marquis de la Fayette. If I had not depended on this Ship I would have loaded the Mars entirely with them.

Your desire about sending some things for aunt Mecom came too late, as the Ship was cleared & every Person gone on board ready to heave up the Day your Letter came to hand, if I had thought it possible to have sent the Goods on board pr Express in time I would have done it.— I am glad the Claret is arrived and hope you like it, the Vidonia has been a long time delayed in going up the River against Wind & Current but I hope you will now soon receive it.
I had this Letter thus far written when Mr de Chaumonts express arrived, I therefore close it & refer you to what I write by the return of the Express.
I am ever with the greatest Respect Your ever dutifull & Affectionate Kinsman
Jona Williams J
 
Endorsed: Mr Williams Dec. 12. 1780 Fresh Difficulties Started at Bourdeaux
